                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    PATRICK L. BUMPUS,                            )
                                                  )
            Plaintiff,                            )
                                                  )
    v.                                            )          NO. 3:19-cv-01081
                                                  )          JUDGE RICHARDSON
    ROBERT HOWARD, et al.,                        )
                                                  )
            Defendants.                           )

                             MEMORANDUM OPINION AND ORDER
           Pending before the Court is Plaintiff’s “Motion for a Temporary Restraining Order

[“TRO”] Pursuant to F.R.C.P. 65(a).” (Doc. No. 83, “Motion”).

           The Motion contains almost verbatim allegations as Plaintiff’s previous motion requesting

a temporary restraining order, (Doc. No. 75), which this Court denied. (Doc. No. 77). The Motion

also includes the same attached exhibit as the previous motion. (Doc. No. 75 at 14; Doc. No. 83-

1).

           The present Motion is dated as being written on February 22, 2021 by Plaintiff, indicating

that the present Motion was written prior to his previous motion, which Plaintiff dated as March

7, 2021. (Doc. Nos. 75, 83). It is therefore unclear whether Plaintiff intended the present Motion

to be part of his previous motion or to be filed as a separate motion.1 Regardless, the Court has


1
   Plaintiff states in his present Motion that the Court should also consider his “supporting
affidavit . . . above” and “the memorandum of law submitted herewith.” (Doc. No. 83 at 2). There
is no affidavit or memorandum of law in the record pertaining to the Motion. It is unclear if these
references pertain to the Motion itself, additional documentation that Plaintiff did not file with his
Motion, the exhibit he did file, or to the previous motion. The Court noted when ruling on the
previous motion that the motion was confusingly labeled a “declaration in support,” also
mentioned an affidavit, and contained legal analysis. (Doc. No. 77 at 1-2 n.1). The Court therefore
believes that it can and should rule on the Motion as filed, despite these references that appear to
indicate other documents the Court should consider.
                                                      1

         Case 3:19-cv-01081 Document 84 Filed 03/23/21 Page 1 of 2 PageID #: 814
already analyzed Plaintiff’s request for a temporary restraining order on these same facts. Plaintiff

has provided no additional information regarding the factors the Court looks at when assessing a

TRO (he provides no legal analysis of the factors at all), and he has not provided any significant

new information to the Court.

          For the reasons discussed herein and in connection with denying the previous request for a

TRO, (Doc. No. 77), the Court DENIES the Motion (Doc. No. 83).2

          IT IS SO ORDERED.

                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




2
    Unlike his previous motion, Plaintiff does not appear to also request a preliminary injunction.
                                                   2

      Case 3:19-cv-01081 Document 84 Filed 03/23/21 Page 2 of 2 PageID #: 815
